BETTS, District Judge.
The ground upon which this motion is rested by the counsel for the applicant is, that this court, being empowered by law to issue a writ of certiorari, can employ it to the same purpose and extent that courts of superior jurisdiction can at common law; and that, a commissioner appointed by this court being a judicial officer of inferior jurisdiction, it is within the province of the court, by means of a writ of certiorari, to call before it and rectify any error in his proceedings.
There, are two fundamental errors in this proposition;—First. A commissioner, in the execution of the duties of his office, under the act of September 18th, 1S50 (9 Stat. 402), is, in no legal sense, a magistrate inferior to the circuit court. No provision is made in that act, or in any other, subjecting his proceedings to the control or review of this court, nor are his functions declared to be subordinate to the authority of any other tribunal. The court, in making the appointment of commissioners, fulfils an agency imposed on it by congress, and no more acquires thereby a supervisory authority over him, or his proceedings in his office, than the president or the senate has over judges appointed by them. He is not even'an officer of the court. Second. No authority is given to the courts of the United States, in express terms, to issue a writ of certiorari. It is implied in “the power to issue writs of scire facias, ha-beas corpus, and all other writs, not specially provided for by statute, which may be necessary for the exercise of ’■heir respective jurisdictions, and agreeable to the principles and usages of law.” Act Sept. 24, 17S9. § 14; 1 Stat. 81, 82. The power is not inherent in the court. It is imparted by the statutory provision, and must be exercised under the qualifications indicated by the law; and. of course, the writ can only be awarded as auxiliary to *1061the exercise of a judicial authority over the case or subject matter to which it is applied.
The writ lies, at common law, from chancery or the king’s bench, only to inferior courts or magistrates, to transfer a given subject matter to the cognizance. of a superior judicature. Fitzh. Nat. Brev. 145, 242. The case may not be so removed, when it cannot be proceeded in after removal. Dr. Sards’ Case, 1 Salk. 145.
The circuit court has power, by writ of error or appeal, to review and correct the judgment of a district court; yet it cannot issue a certiorari to a district court, without direct authorization by statute. Patterson v. U. S., 2 Wheat. [15 U. S.] 221.
The power granted to the courts of the United States to issue writs of certiorari rests upon the same implication as that to award writs of mandamus. Yet it is not within their competency to issue a mandamus to any magistrate, under the provisions of the judiciary act, other than to those within the District of Columbia. McIntire v. Wood, 7 Cranch [11 U. S.] 504; McCluny v. Silliman, 6 Wheat. [19 U. S.] 598; Kendall v. U. S., 12 Pet. [37 U. S.] 524. No power having been delegated by congress to the circuit court to. award a certiorari to magistrates or other officers, for the object and to the end proposed by this application, the relief asked for cannot be granted, even if the case would afford a proper occasion for the writ at common law.
It is. however, open to serious question whether, after proceedings are wholly determined before a magistrate, the party defeated in those proceedings could have relief at common law by a writ of certiorari. The case would be no longer pending, and the superior court, if it were, by virtue of the wilt, substituted in place of the magistrate, could hardly be supposed, to have authority to revive the litigation, and thus create an occasion for giving a proper decision. The writ would not be used to call in a full exhibition of the documents and proceedings before the magistrate, but to invest the higher court with the cause itself, and enable it to reverse the former decision, or recall a concluded litigation in the manner of instituting a new one, and thus enable itself to act in the case as if it were commenced there or brought up by a writ of error or appeal. This is not a common law province of the writ of certiorari, especially when the decision of the magistrate has no further effect upon a party than to declare him non-suited, or that he has made out no legal ground for the proceedings he set on foot.
Without discussing the case from this point I of view, I am clearly' of the opinion, that this court has no jurisdiction, in the matter presented by this application, on which it can order a writ of certiorari to be issued, -lie motion is accordingly denied.. ¡